Dear Ms. Rosenberg:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Joseph Charles, Alderman, District E, City of Opelousas, Parish of St. Landry. The registrar of voters certified the recall petition and presented it to the governor on June 5, 2003. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the office of Alderman, District E, City of Opelousas, presently held by Joseph Charles.
LSA-R.S. 18:1300.3(C) requires the registrar to send the original recall petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if therequired number of registered voters sign the petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The registrar has certified as follows:
NUMBER OF NAMES APPEARING ON THE ORIGINAL AND SUPPLEMENTAL PETITION         = 960
NUMBER OF QUALIFIED ELECTORS OF THE VOTING AREA WHO'S SIGNATURES APPEAR ON THE PETITION:                           = 714
  Original Petition       =    714 Request to be added     =      0 Request to be removed   =      0 TOTAL                 =    714
TOTAL NUMBER OF ELECTORS IN THE VOTING AREA AS OF THE FILING OF THE PETITION WITH THE SECRETARY OF STATE ON JANUARY 13, 2003                        = 2505
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed through the handwritten signatures by not less than forty percent of said electors." The registrar certified that the total number of voters registered in the voting area is 2505. Therefore, in calculating thirty-three and one- third percent [33.33%] of 2505, a total of 834.9 valid signatures are required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified a total of 714 valid signatures on the recall petition, which total number of validated signatures does not meet the required thirty-three and one-third percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition arenot sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Joseph Charles, Alderman, District E, City of Opelousas, Parish of St. Landry.
If we can be of further assistance in this matter, please do not hesitate to contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             __________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:mjb
Enclosures
cc:  Hon. Joseph Charles Registrar, John Alcee Moreau Hon. W. Fox McKeithen Hon. Suzanne H. Terrell
Date Released:  June 19, 2003